Citation Nr: 1040627	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral leg nodules, to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to 
December 1966 and May 1968 to July 1969.  He served in the 
Republic of Vietnam from October 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which granted service connection for posttraumatic stress 
disorder (PTSD), assigning a 50 percent evaluation, and 
gastroesophageal reflux disease (GERD), assigning a 10 percent 
evaluation, and denied service connection for hearing loss, a 
back condition, bilateral leg nodules as a result of herbicide 
exposure, bilateral arm tremors as a result of exposure to 
herbicides, a respiratory condition as a result of exposure to 
herbicides, sleep apnea, and coronary artery disease (CAD).  In 
July 2004, the Veteran submitted a notice of disagreement with 
regard to the issues of PTSD, GERD, bilateral leg nodules, a 
respiratory condition, sleep apnea, and CAD.  He subsequently 
perfected his appeal for these issues in February 2005.

In a September 2007 decision, the Board denied the matters on 
appeal.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2009, the Court issued a memorandum decision, remanding 
the issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for bilateral 
leg nodules to the Board.  The appeal was returned to the Board 
for action consistent with the October 2009 remand.

In April 2010, the Board remanded the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
bilateral leg nodules to the RO for further evidentiary 
development, including obtaining updated VA treatment records and 
new VA examinations.  The Board is obligated by law to ensure 
that the AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO obtained updated 
treatment records from the Omaha VA Medical Center.  
Additionally, the Veteran was afforded a VA examination for his 
bilateral leg nodules claim in May 2010.  Accordingly, all remand 
instructions issued by the Board with regard to the Veteran's 
bilateral leg nodules claim have been complied with and this 
matter is once again before the Board.

In a subsequent July 2010 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  This grant of service connection is 
considered a full grant of the benefits on appeal.  As such, the 
claim of entitlement to service connection for bilateral hearing 
loss is no longer before the Board.  See generally Grantham v. 
Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  Thus, any failures to comply with remand 
directives with regard to this claim are similarly not before the 
Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
bilateral leg nodules are the result of a disease or injury in 
active duty service, or that they are attributable to any 
herbicide exposure.


CONCLUSION OF LAW

Bilateral leg nodules were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  Prior 
to initial adjudication of the Veteran's claim, a letter dated in 
January 2004 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.  

Additionally, a March 2006 letter informed the Veteran of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and Social Security Administration records are in the file.  
Private treatment records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA examination 
for his bilateral leg nodules in May 2010.  The examination 
involved a review of the claims file, a thorough examination of 
the Veteran, and a conclusion based on sufficient rationale.  
Therefore, the Board finds that the examination is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the duty 
to obtain the requisite medical information necessary to make a 
decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e) (2010).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).  The diseases that are related to herbicide exposure 
include chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (2010).

The Veteran contends that he suffers from bilateral leg nodules 
as a result of his exposure to Agent Orange during service.  He 
had service in the Republic of Vietnam from October 1968 to 
July 1969.  As such, he is presumed to have been exposed to Agent 
Orange in service.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2010).  However, as noted above, 
leg nodules are not a condition for which the Agent Orange 
presumption is available.  See 38 C.F.R. § 3.309(e) (2010).  
Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Thus, the Board will proceed with a decision based on the holding 
in Combee.

The Veteran's VA treatment records indicate that he has 
complained of painful loose bodies or nodules in his lower legs, 
which have been diagnosed as pleboliths.  Additionally, the 
May 2010 VA examiner diagnosed the Veteran with lower leg 
pleboliths to the pretibial area bilaterally.  Thus, the Board 
finds that the Veteran has a current disability.

A review of the Veteran's service treatment records is negative 
for any complaints of leg pain or nodules while in service.  
Notably, his July 1969 separation examination report showed 
normal lower extremities.  Additionally, the Veteran has not 
alleged that he suffered from any symptoms of pleboliths or leg 
nodules while in service.  There is no evidence showing an in-
service disease or injury.

Further, in May 2010, the Veteran underwent a VA examination.  
The VA examiner reviewed the claims file, including the Veteran's 
treatment records relating to bilateral leg nodules and noted his 
history of presumed herbicide exposure.  He also noted the 
Veteran's reported 10 to 20 year history of leg pain and "loose 
bodies" in the subcutaneous tissue of the distal third of the 
pretibial area.  However, the examiner did not find a medical 
nexus between the Veteran's bilateral leg nodules and his 
presumed in-service Agent Orange exposure or his military service 
generally.  The examiner stated that his review of the medical 
literature failed to provide any known medical basis to conclude 
that herbicide exposure could lead to the development of 
pleboliths.  Further, in light of the lack of in-service 
treatment for pleboliths, he concluded that there is no evidence 
that his current disability is related to military service in any 
way, to include presumed exposure to pesticides or herbicides.

In this case, the only evidence which purports to relate the 
Veteran's bilateral leg nodules to his military service consists 
of the statements of the Veteran and his attorney.  However, it 
is now well established that laypersons, such as the Veteran and 
his attorney, without medical training are not competent to 
connect a diagnosis to a specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2010) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
While the Veteran can describe what he experiences, he is not 
able to provide competent evidence as to the etiology of his 
pleboliths.  His assertions are accorded less weight than the 
competent medical evidence, the May 2010 VA examiner's opinion, 
that is against his claim.  Competent evidence linking the 
Veteran's disability to service is lacking in this case.

As explained above, the competent medical evidence of record does 
not demonstrate that the Veteran experienced leg pain or 
pleboliths in service or that there is a relationship between the 
Veteran's active duty service, including his presumed herbicide 
exposure, and his current bilateral leg nodules.  Although the 
Board notes the Veteran's current disability, without evidence of 
an in-service injury and a medical nexus, service connection 
cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for bilateral leg nodules, to include as due 
to herbicide exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see 
also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral leg nodules, to 
include as due to herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


